IN THE SUPREME COURT OF IOWA
                             No. 14–1988

                         Filed March 27, 2015


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

MACHELLE LEE CRUM,

      Respondent.


      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      The grievance commission reports respondent committed ethical

violations and recommends the revocation of the attorney’s license.

LICENSE REVOKED.



      Charles L. Harrington and Wendell J. Harms, Des Moines, for

complainant.


      Machelle L. Crum, Newton, pro se.
                                   2

WIGGINS, Justice.

      The Iowa Supreme Court Attorney Disciplinary Board brought a

complaint against Machelle L. Crum, alleging Crum violated the Iowa

Rules of Professional Conduct and the Iowa Court Rules, and committed

theft by misappropriation under Iowa Code section 602.10119 (2013). A

division of the Grievance Commission of the Supreme Court of Iowa

found Crum violated the Iowa Rules of Professional Conduct and the

Iowa Court Rules, and committed theft by misappropriation. Specifically,

the commission found she has a pattern of repeated neglect, a lack of

communication with clients, a lack of regard for the administration of

justice, and she made dishonest statements to clients and the court and

committed theft by misappropriation of client funds.    The commission

recommends we revoke Crum’s license to practice law.

      On our de novo review, we find the Board established by a

convincing preponderance of the evidence Crum committed numerous

violations of our rules and committed theft by misappropriation of client

funds without having a colorable future claim to those funds.

Accordingly, we revoke Crum’s license.

      I. Prior Proceedings.

      On July 29, 2014, the Board filed a complaint against Crum

alleging six counts of ethical violations. On August 1, a Jasper County

deputy sheriff personally served the Board’s complaint on Crum.       On

August 7, the Board filed a motion with the commission requesting

permission to serve more than thirty requests for admissions on Crum.

The commission set a conference call hearing on the motion for

August 22. On August 22, the commission was unable to reach Crum at

the number on file with the office of professional regulation and she did
                                     3

not attempt to dial into the conference call at any time. The commission

granted the Board’s motion on the same day.

        On September 9, the Board filed a motion to invoke Iowa Court

Rule 36.7.    The motion alleged Crum failed to file an answer to the

Board’s complaint within twenty days as required by rule 36.7, and

therefore, under the rule the commission should consider all allegations

of the complaint admitted. See Iowa Ct. R. 36.7. On September 10, the

commission set a hearing on the motion for September 22 by conference

call.

        On September 22, the commission granted the motion finding,

pursuant to rule 36.7, it would deem all factual allegations in the

complaint admitted.    The commission noted Crum failed to answer or

request more time for responding to the complaint. Crum also failed to

dial into the conference call for the motion hearing.

        The commission held a hearing on October 23.            The Board

presented three witnesses and introduced eighty-four exhibits in support

of the allegations against Crum. The Board chose not to call three of the

clients in the complaint.   The commission issued a written finding of

facts on December 1.

        Through her conduct with the six clients, the commission found

Crum violated numerous rules.       In the Cook matter, the commission

found Crum violated Iowa Rules of Professional Conduct: 32:1.3

(requiring a lawyer to act with reasonable diligence and promptness),

32:1.4(a)(2) (requiring a lawyer to consult with the client regarding how

“the client’s objectives are to be accomplished”), 32:1.4(a)(3) (requiring a

lawyer to keep the client informed of the status of his or her case),

32:1.4(a)(4) (requiring a lawyer to comply with the client’s request for

information), 32:3.2 (requiring a lawyer to “make reasonable efforts to
                                                 4

expedite litigation consistent with the interests of the client”), and

32:8.4(d) (stating it is professional misconduct for a lawyer to “engage in

conduct that is prejudicial to the administration of justice”).

        In the Graham matter, the commission found Crum violated Iowa

Rules    of      Professional         Conduct        32:1.3,    32:1.4(a)(2),     32:1.4(a)(3),

32:1.4(a)(4), 32:1.15(d) (requiring a lawyer to promptly return any client

funds or property to the client when he or she is entitled to them),

32:1.16(d) (requiring a lawyer to protect his or her client’s interest upon

termination of representation), 32:3.4(c) (stating it is misconduct for an

attorney to “knowingly disobey an obligation under the rules of a

tribunal”), 32:8.4(b) (stating it is professional misconduct for a lawyer to

commit       a    crime        that   reflects   poorly    on     his   or    her   “honesty,

trustworthiness,          or     fitness”),   32:8.4(c)    (stating     it   is   professional

misconduct for a lawyer to “engage in conduct involving dishonesty,

fraud, deceit, or misrepresentation”), and 32:8.4(d). The commission also

found Crum violated Iowa Court Rule 45.7(4) (requiring a lawyer to

provide clients with an accounting of advance fee withdrawals including

the time, amount, and purpose of the withdrawal) and Iowa Code section

602.10119 (2013) (stating an attorney who retains unearned funds or

property after the client has demanded its return is “guilty of a theft and

punished accordingly”).

        In the Feagins matter, the commission found Crum violated Iowa

Rules    of      Professional         Conduct        32:1.3,    32:1.4(a)(2),     32:1.4(a)(3),

32:1.4(a)(4), 32:1.15(d), 32:1.16(d), 32:3.4(c), 32:8.4(b), 32:8.4(c), and

32:8.4(d).       The commission also found Crum violated Iowa Court Rule

45.7(4) and Iowa Code section 602.10119.

        In the Heck matter, the commission found Crum violated Iowa

Rules    of      Professional         Conduct        32:1.3,    32:1.4(a)(2),     32:1.4(a)(3),
                                       5

32:1.4(a)(4), 32:1.15(a) (requiring a lawyer to keep client property in the

lawyer’s possession separate from their own property), 32:1.15(c)

(requiring client’s advance payments to be deposited into a trust account

and permitting client funds which were paid in advance to be withdrawn

only as they are earned), 32:1.15(f) (stating all client trust accounts are

governed by Iowa Court Rules chapter 45), 32:1.16(d), 32:3.4(c),

32:8.4(b), 32:8.4(c), and 32:8.4(d).       The commission also found Crum

violated Iowa Court Rule 45.2(2) (requiring a lawyer to provide clients

with a full accounting of retained funds or property and return any funds

or property the client is entitled to), rule 45.7(4), and Iowa Code section

602.10119.

        In the Elliott matter, the commission found Crum violated Iowa

Rules    of   Professional   Conduct       32:1.3,   32:1.4(a)(2),       32:1.4(a)(3),

32:1.4(a)(4), 32:1.16(b), 32:3.4(c), and 32:8.4(c).

        In the Steil matter, the commission found Crum violated Iowa

Rules    of   Professional   Conduct       32:1.3,   32:1.4(a)(2),       32:1.4(a)(3),

32:1.4(a)(4), 32:1.15(a), 32:1.15(c), 32:1.15(f), 32:1.16(d), 32:3.4(c),

32:8.4(b), 32:8.4(c), and 32:8.4(d).       The commission also found Crum

violated Iowa Court Rule 45.2(2), rule 45.7(4), and Iowa Code section

602.10119.

        The Board did not recommend a particular sanction, but rather

requested the commission recommend an appropriate sanction for

Crum’s actions. The commission recommends we revoke Crum’s license

to practice law in Iowa based on our strong history of revocation when an

attorney misappropriates client funds.

        II. Scope of Review.

        We review attorney disciplinary proceedings de novo. Iowa Ct. R.

35.11(1).      The   Board   must    prove      violations   by      a    convincing
                                     6

preponderance of the evidence. Iowa Supreme Ct. Att’y Disciplinary Bd.

v.   Nelson,   838   N.W.2d   528,   532     (Iowa   2013).     “A   convincing

preponderance of the evidence is more than a preponderance of the

evidence, but less than proof beyond a reasonable doubt.” Id. (internal

quotation marks omitted). The court reviews the commission’s findings

and recommendations, but they are not binding on the court.               Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Barnhill, 847 N.W.2d 466, 470 (Iowa

2014).

       Additionally, because Crum failed to respond to the Board’s

complaint in any manner, we treat the allegations in the complaint as

admitted pursuant to Iowa Court Rule 36.7. Further, the evidence the

Board presented regarding the allegations is uncontested. Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Johnson, 792 N.W.2d 674, 677 (Iowa 2010).

We base our decision upon our de novo review of the record and the

admissions. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Cunningham, 812

N.W.2d 541, 544 (Iowa 2012).

       III. Findings of Facts.

       On our de novo review, we make the following findings of facts.

       A. Jerome Cook Representation (Count I).               On December 24,

2012, Jerome Cook filed an application for postconviction relief, arguing

his sentence was incorrectly calculated. On December 26, the district

court appointed Crum to represent Cook in his PCR proceedings. Cook

sent Crum a time computation and notes explaining why he believed the

state incorrectly calculated his sentence.

       On February 21, 2013, Cook filed a letter with the district court

judge notifying the court that Crum had not answered any of his letters.

He also asked for an update on the progress of his case because

according to his calculations his correct release date was February 18,
                                     7

2013. The district court ordered a conference call for April 9 to set the

trial for the PCR application. Crum failed to call in for the hearing.

      The district court ordered another trial-setting conference call

noting Crum failed to make contact with the court on April 9, and noting

Cook’s correspondence with the court complaining about Crum’s lack of

contact with her client.     The district court set the new trial-setting

conference call for April 30 and ordered Crum to appear personally and

be prepared to explain to the court the efforts she had made in the case.

      On April 19, Cook filed a motion claiming ineffective assistance of

counsel. Cook stated he had written Crum four times and she had not

responded to any of his correspondence or done anything on his case.

Crum sent attorney T.J. Hier to the trial-setting conference on April 30 in

her place, and Hier reported to the court Crum had a family emergency

and requested a continuance. The district court rescheduled the hearing

for May 14.

      On May 6, Cook sent the district court a motion requesting the

court to send all documents directly to him because Crum failed to

inform him of the April 30 hearing and he only learned about it after

receiving the order for the rescheduled hearing. On May 7, Crum made

an oral motion to withdraw as counsel for Cook.          The district court

granted the motion to withdraw and appointed new counsel for Cook.

      B. Amy M. Graham Representation (Count II).             In May 2012,

Amy Graham hired Crum to handle a custody matter and draft a will for

her. Graham and Crum did not have a written fee agreement, but Crum

indicated the retainer for the two matters would be $2000. Graham paid

Crum in three checks, with some time in between the payments because

Graham was paying the retainer as she was able.
                                    8

      When Graham paid the last installment of the $2000 retainer in

March 2013, she believed Crum would begin work on her case.            In

March, Graham met with Crum to discuss her desires for the custodial

arrangements regarding her daughter.      After that discussion, Graham

called Crum continuously, checking to see if Crum had made any

progress on her case.   At some point between March and July, Crum

stopped answering Graham’s phone calls and texts.             On July 19,

Graham sent Crum an email stating,

             I know you are busy and going through alot on your
      end personally, however I gave you the last installment of my
      $2000.00 you quoted me for my case more than a few
      months ago. I am at the point now where I think it would be
      in both our best interest to just get my payment back and I
      will continue with another attorney. I am desperate to get
      this entire case behind me and I do not feel as if it is going
      anywhere and don’t have the confidence that it will any time
      soon.

Graham never received a reply to this email and after receiving no

response, Graham sent another email stating, “Can you please provide

me with the number for the Iowa Bar Association? If I don’t receive a

response within 48 hours, I will obtain the number through other

methods.” Crum never replied to this email. After failing to receive a

reply regarding the status of her case or the return of her money,

Graham filed a complaint with the Board. The Board notified Graham we

suspended Crum’s license on September 24, 2013, for failing to comply

with reporting requirements, but Crum never notified Graham of this

suspension.

      At some point between May 2012 and March 2013, Crum did

prepare a will for Graham, charging her $300 out of the $2000 retainer.

Graham testified she was pleased with the will. Graham was able to hire

another attorney, Lucas Otto, to handle her custody matter.
                                     9

      Crum never provided Graham with an accounting of fees and

expenses earned and to this date has not returned any unearned portion

of the $2000 Graham paid Crum to handle her custody issues and draft

a will, even though she requested the return of the funds.

      C. Megan J. Feagins Representation (Count III). On March 25,

2013, Megan Feagins hired Crum and paid her a $1000 retainer.

Feagins hired Crum to file a petition for dissolution of her marriage.

Crum failed to do so before Feagins’s former spouse filed his own

petition.

      The   district   court   scheduled   a   pretrial   conference   on   the

dissolution for July 26. Feagins’s former spouse served Feagins with the

dissolution paperwork. Crum communicated to Feagins that she was in

the hospital and Feagins did not hear from Crum again until twenty days

later. At which time, Crum untruthfully told Feagins she had sent an

answer to the clerk of court on May 10.

      The district court ordered the parties to participate in mediation

and set a hearing on any unresolved issues for June 21. A mediation

coordinator contacted Feagins because the mediator was unable to

contact Crum.     Feagins also had to communicate to Crum that her

former spouse’s attorney, Robert Conrad, was unable to communicate

with Crum because she would not answer her phone. On June 21, the

district court continued the pretrial conference and ordered Crum to file

an appearance and acceptance of service because she told the court she

would.

      Crum filed an appearance and answer on June 27 and hand

delivered a copy to opposing counsel. On that same day, Crum, opposing

counsel, and Feagins’s former spouse participated in mediation. Crum

failed to notify Feagins about the mediation and as such, Feagins did not
                                   10

attend or give Crum her consent to any settlement. That evening, Crum

communicated to Feagins that she reached a settlement during

mediation but that other steps needed to be completed. Feagins did not

speak to Crum again until July 8, when she contacted Crum because

Feagins’s former spouse would not return the couple’s minor child.

      Conrad filed a request to dismiss the hearing on temporary matters

because the parties had settled the case in mediation. The district court

granted the motion and confirmed the pretrial conference set for July 26.

Crum told Feagins she had received some cash and Feagins’s wedding

band from Conrad for the settlement.       Crum told Feagins she was

waiting to receive the dissolution of marriage decree. The district court

continued the July 26 pretrial conference to August 30 at the request of

counsel.   Over the next month, Feagins texted Crum in an attempt to

contact her and Crum failed to respond to Feagins’s eight attempts to

contact her.

      On August 30, the district court, on the report the parties had

settled the case, ordered the parties to submit a stipulated decree and

pretrial documents by September 20 and scheduled a compliance

hearing for the same day. Feagins attempted to contact Crum again with

no response. On September 20, the district court extended the deadline

for the stipulated decree to October 25. On September 24, we suspended

Crum’s license, but Crum never notified Feagins of this suspension.

      Feagins made a number of attempts to contact Crum and get a

copy of her file and the documents from the mediation, but Crum never

sent the requested documents to Feagins.       Crum never provided an

accounting of the expenses and fees earned out of the $1000 retainer.

To date, Crum has not returned any portion of the retainer or the cash
                                   11

and wedding band she reportedly received from the settlement, even

though Feagins requested the return of the property.

      On October 1, the Board notified Crum that Feagins filed a

complaint against Crum.     The Jasper County sheriff personally served

notice of the complaint upon Crum. The Board had a second notice of

the complaint personally served upon Crum, but Crum failed to respond

to either notice.

      Meanwhile, Feagins hired a new attorney, Gary E. Hill, to handle

the dissolution case.   The district court rescheduled the compliance

hearing to November 22. Hill filed an amended answer and a motion for

a status conference hearing on November 12. The motion stated Crum

did not tell Feagins about the mediation and she had not given her

consent to the settlement, that Crum has not returned any of Feagins’s

file despite repeated requests, and that Crum kept property from Feagins

that was rightfully hers.   Hill then asked the court for an in-person

status conference to determine the status of the dissolution.

      D. Sandra S. Heck Representation (Count IV).              On July 17,

2013, Heck met with Crum in Crum’s home regarding a petition for

dissolution of her marriage that Heck believed her spouse was filing. The

same day, Heck gave Crum a $500 retainer to handle what Crum

believed would be a simple divorce. Crum asked Heck to leave the payee

line blank because Crum had a stamp.         The next day an individual

named Carol Twedt, Crum’s mother, negotiated and endorsed the check.

      After Crum was hired, Crum and Heck continued to communicate

throughout July and August, waiting for her spouse to file a petition.

These communications were mainly through text messages and phone

calls. In late August, Heck went to the Tama County courthouse to see if

her spouse had filed a petition for dissolution.    Heck discovered her
                                     12

former spouse filed a petition on August 6.       Heck contacted Crum to

inform her of the petition and met with Crum on September 3 to sign an

acceptance of service.

      During the meeting, Heck gave Crum an additional $500 because

Crum told Heck the proceedings were not going to be as simple as she

originally presumed. Again, Heck left the payee line blank. Crum also

made this check payable to Twedt.         A week after this meeting, Heck

contacted Crum to check the status of her case. Crum indicated they

were waiting for the opposing party to make a list of demands and Crum

would contact Heck once this occurred. After this communication, Crum

did nothing further on the case.

      Heck repeatedly attempted to contact Crum through phone calls

and text messages, both of the ways the two had communicated in the

past, but she never received a response. On October 2, Heck’s former

spouse informed Heck we suspended Crum’s law license. Crum never

informed Heck of her suspension.       Heck sent Crum a registered letter

requesting the return of her money. The post office returned the letter

for an insufficient address.       Crum never provided Heck with an

accounting of earned fees and expenses and to this date has not

returned any unearned portion of the retainer.          Heck hired a new

attorney, Gilbert R. Caldwell III, to handle the dissolution.

      On November 20, the Board notified Crum that Heck filed a

complaint. The Jasper County sheriff personally served the notice of the

complaint upon Crum.       The Board sent Crum a second notice of the

complaint and the sheriff personally served Crum the notice.         Crum

never responded to either of the Board’s notices.

      E. Christie L. Elliott Representation (Count V). On August 10,

2012, Elliott’s former spouse filed a petition for modification of a decree
                                    13

of dissolution requesting a change in custody, visitation, and child

support obligations for the couple’s two minor children.       The district

court scheduled a pretrial conference for November 11.        Elliott filed a

pro se handwritten answer to the modification petition. Elliott’s former

spouse filed an application for temporary orders asking the court for

temporary visitation while the action was pending. The district court set

a hearing on the application for November 2.

      Crum filed an appearance on Elliott’s behalf on October 4. Elliott

did not pay Crum a retainer for her services. The district court entered

an order on the stipulation reached by the parties regarding visitation

during the pendency of the case.         The court ordered the parties to

participate in mediation within sixty days of the order.

      On January 11, 2013, the district court continued the deadline for

mediation pursuant to a motion by Elliott’s former spouse. Due to the

extension of the deadline, the period for the stipulated visitation ended

and Elliott’s former spouse filed a new application for temporary orders

regarding visitation for the upcoming months. The district court ordered

a hearing on the temporary application for February 22. Following the

hearing on February 22, the district court filed an order setting

temporary visitation and ordering the parties to set a trial date prior to

September 1.

      After the February hearing, Elliott never heard from Crum again.

On September 13, the district court set the matter for trial on

November 5. On November 5, the trial commenced without Crum and

without Elliott, because Crum failed to notify her of the trial. On the

same day, the district court entered a decree of modification after hearing

the petitioner’s testimony and reviewing the file. Elliott received an email
                                      14

copy of the decree of modification and learned for the first time of the

November 5 trial.

        Upon learning of Crum’s failure to appear at the trial, Elliott hired

new counsel, Lois Vroom.        Vroom filed a motion to set aside to the

decree, stating that Elliott was not aware of the trial because Crum never

communicated the trial date to her or mailed her a copy of the

scheduling order.      The motion also disclosed that Elliott learned of

Crum’s September 24 suspension the week prior to the filing of the

motion and that Crum never informed Elliott of her suspension.

        On November 21, the district court set a hearing on the motion.

On December 13, Judge John Lloyd granted Elliott’s motion to set aside

the decree and ordered the parties to schedule a new trial in the next

fourteen days.      On December 17, the Board notified Crum that Judge

John Lloyd filed a complaint against Crum for her actions in the Elliott

case.    The Jasper County sheriff personally served the notice of the

complaint upon Crum.        The Board sent Crum a second notice of the

complaint, which the sheriff personally served. Crum failed to respond

to either notice.

        F. Joshua R. Steil Representation (Count VI). On August 10,

2013, Steil hired Crum to handle his divorce. Steil paid Crum a $1000

retainer for her to file a petition of dissolution and handle the matter.

Crum and Steil met at his mother’s place of work, which was where

Crum’s mother worked as well. Crum told Steil she did not have a bank

in town and asked him to make the retainer check payable to her

mother, Twedt. Crum told Steil she planned to cash the check that day.

Steil, who had never interacted with a divorce attorney, assumed she

needed to cash the check to pay to file the petition.
                                     15

      Steil never heard from Crum again after the August 10 initial

meeting. Steil made numerous attempts to contact Crum by phone at

her office number and personal number. Unable to reach Crum, Steil

hired a new attorney to handle the matter, David Nagle. Nagle filed a

petition for dissolution on Steil’s behalf on October 18.

      Crum never provided Steil with an accounting of the $1000

retainer he paid to her and, at this time, she has not returned the funds

to him. Crum also failed to inform Steil of her September 24 suspension;

he only discovered this after hiring Nagle.

      On February 19, 2014, the Board notified Crum that Steil filed a

complaint against her. The Jasper County sheriff personally served the

notice of the complaint.   The Board sent Crum a second notice of the

complaint. The Board sent the second notice by certified mail through

the United States Post Office and Crum signed for the letter on April 10.

Crum failed to respond to either notice.

      IV. Ethical Violations.

      The record is replete with examples of Crum’s unethical conduct,

including a pattern of repeated neglect, a lack of communication with

clients, a lack of regard for the administration of justice, dishonest

statements to clients and the court, and a failure to cooperate with the

Board. However, there is ample evidence in the record to prove Crum

misappropriated client funds.     Therefore, it is unnecessary for us to

address Crum’s other violations. See Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Thomas, 844 N.W.2d 111, 116 (Iowa 2014).

      The Board charged Crum with misappropriation of funds.          The

Iowa Code provides:

             An attorney who receives the money or property of a
      client in the course of the attorney’s professional business,
                                    16
      and refuses to pay or deliver it in a reasonable time, after
      demand, is guilty of a theft and punished accordingly.

Iowa Code § 602.10119.
      A “criminal conviction is not a prerequisite to finding a violation

under our rules.” Thomas, 844 N.W.2d at 116. Once the Board presents

evidence of theft by misappropriation, the burden shifts to the attorney

to prove he or she has a colorable future claim to the funds. See Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Carter, 847 N.W.2d 228, 232–33

(Iowa 2014) (“Thus, an attorney in a disciplinary proceeding bears the

burden of coming forward with evidence of a colorable future claim, but

the burden to prove conversion remains with the Board.”); see also

Thomas, 844 N.W.2d at 117 (finding the lawyer misappropriated client

funds for his own use without having a colorable future claim to the

funds). Here, by failing to respond to the Board, Crum failed to prove a

colorable future claim to any of her clients’ funds and property.

      In her representation of four of the clients—Graham, Feagins,

Heck, and Steil—Crum accepted retainers for the case at the initial

meeting with the client before she performed any work on the case. In

the Graham matter, Crum charged Graham a $2000 retainer to draft a

will and handle a custody dispute. Crum delivered the will to Graham

and met with Graham to discuss the client’s desires for the custody

issues.   However, despite Graham’s demands for Crum to return the

money, Crum never refunded the unearned portion of the $2000, of

which she indicated $300 was for the will.       She also never provided

Graham with an accounting of fees and expenses. Crum did not present

evidence she had a colorable future claim to the funds.       We find the

record establishes Crum committed theft by misappropriation.
                                    17

      In the Feagins matter, Crum charged Feagins a $1000 retainer to

file a petition for dissolution. While Crum did some work on the matter,

Crum ultimately abandoned her client in the middle of the case.

Additionally, Crum had in her possession $400 and a wedding band

belonging to Feagins. Crum has not returned this property to Feagins.

Crum has never provided Feagins with an accounting of the fees and

expenses she incurred during representation and kept the entire $1000

retainer despite requests for its return. Crum did not present evidence

she had a colorable future claim to the funds or the wedding band. We

find by retaining both the settlement property and the retainer, Crum

committed theft by misappropriation.

      In the Heck matter, Crum took a total of $1000 from the client.

Crum did assist the client in dealing with a dispute between Heck and

her former spouse and met with the client once after that incident.

However, Crum never provided Heck with an accounting of the fees and

expenses earned in her case. Crum never returned the unearned portion

of the retainer to Heck, despite a written demand for the return of the

funds. Crum did not present evidence she had a colorable future claim

to the funds. The record also establishes theft by misappropriation in

the Heck matter.

      In the Steil matter, Crum took a $1000 retainer from Steil at their

initial meeting. After the initial meeting, Steil was never able to contact

Crum again but made many demands for the return of the money and

had to pay another attorney to handle his dissolution case. Crum never

performed any work on the case and failed to provide Steil with an

accounting for any portion of the money she may have earned, although

it is very questionable she earned any portion of the funds. Crum did
                                   18

not present evidence she had a colorable future claim to the funds. By

retaining these funds, Crum committed theft by misappropriation.

      In each of these matters, Crum knowingly retained client funds she

had not earned and she has yet to return this property to its rightful

owners despite repeated demands for their money and property to be

returned.   Crum also failed to present evidence she had a colorable

future claim to the funds and property. See Carter, 847 N.W.2d at 232–

33. This conduct satisfies the elements required for the act of theft by

misappropriation.    Further, while it is true Crum did not steal large

sums of money, the amount of money misappropriated is of no

consequence. Thomas, 844 N.W.2d at 117.

      V. Sanction.

      The myriad of rules Crum violated carry varying sanctions, but the

violation that is dispositive is Crum’s theft by misappropriation. If Crum

had a colorable future claim to the funds, the sanction may not be as

severe.   See Iowa Supreme Ct. Att’y Disciplinary Bd. v. McCann, 712

N.W.2d 89, 97 (Iowa 2006) (suspending an attorney who misappropriated

funds with a colorable future claim to the money). However, no place

exists in our profession for attorneys who convert client funds.    “It is

almost axiomatic that we revoke licenses of lawyers who do so.” Thomas,

844 N.W.2d at 117.

      Here, Crum took money from four clients prior to earning it and

then ceased all contact with the clients despite the clients request to

return the unused parts of any retainers and property. She could not

have earned the fees because she did not perform the work the clients

paid her to do for them. Additionally, each of these clients had to expend

more money to hire a new attorney to do the work they initially paid

Crum to perform.
                                    19

      VI. Disposition.

      After full consideration of the allegations brought by the Board, we

order the license of respondent, Machelle L. Crum, to be revoked effective

with the filing of this opinion.   We assess costs of this matter to the

respondent pursuant to Iowa Court Rule 35.27(1).

      LICENSE REVOKED.